Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

This is the initial Office Action based on the application number 17/452894, filed 10/29/2021.   Claims 1-30 was originally filed, which have been considered below.  Claims 1 and 16 are the independent claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al. (hereinafter Jane): U.S. Patent No. 11,250,607.
Jane expressly discloses:
Claim 1. A computer implemented method, comprising: 
accessing, for a plurality of objects, vector-based data available for display on a user interface, wherein the vector-based data includes path data for each of the plurality of objects (col. 3 lines 27-40: extracting angular linear segments in a digital design document including linear paths for digital design objects); 
determining a cursor location of a cursor within the vector-based data on the user interface wherein the cursor includes a sense area encompassing the cursor location (fig. 10; col. 28 lines 28-37: determining a cursor location in a digital design document including a sense region encompassing the cursor location, as shown in fig. 10); 
collecting path data of each respective object (fig. 3; col. 7 lines 60-67; col. 12 lines 33-52: collecting path data of each respective digital design object); 
forming a point-map-to-line-segment array from collected path data of each respective object wherein the point-map-to-line-segment array identifies one or more points and one or more line segments associated with each point and wherein each line segment includes two end points (fig. 3; col. 10 lines 7-14; col. 12 lines 55-67: connecting endpoints to form a point-map-to-line-segment array, such as a straight line approximation); 
identifying a current best point-on-line based on proximity of the cursor location to a locus of points associated with one of the one or more line segments (fig. 12; col. 30 lines 1-15: identifying a best match from the target angular bin based on the shortest distance to a cursor point of cursor associated with a line segment); and 
snapping the cursor to a position on the user interface based on a selected mode of operation (fig. 12; col. 29 lines 9-15: snapping the cursor to a position, such as an angular snapping guide).
Claim 2. The computer implemented method of claim 1, wherein responsive to the selected mode of operation being point snap mode, the cursor is snapped to the current best point-on-line (fig. 12; col. 29 lines 9-15: snapping the cursor to the angular snapping guide).
Claim 3. The computer implemented method of claim 1, wherein responsive to the selected mode of operation being line snap mode, the cursor is snapped to an endpoint of the line segment associated with the current best point-on-line (fig. 12; col. 30 lines 42-60: snapping the cursor to an endpoint of a line segment associated with a current best point-on-line by means of selecting a target angular linear segment for the cursor having the shortest distance to the cursor point).
Claim 4. The computer implemented method of claim 1, further comprising identifying a candidate best point-on-line associated with a candidate line segment within the sense area based on a comparison of proximity of the cursor location to the candidate best point-on-line and proximity of the cursor location to the current best point-on-line, and responsive to proximity of the cursor location to the candidate best point-on-line being less than proximity of the cursor location to the current best point-on-line, replacing the current best point-on-line with the candidate best point-on-line (figs. 7C & 12; col. 23 lines 37-63; col. 30 lines 1-15: identifying a candidate linear segment, comparing the difference to the snapping tolerance, and snapping the cursor onto the candidate linear segment having the shortest distance as being the best candidate point-on-line to the cursor point ).
Claim 5. The computer implemented method of claim 1, further comprising identifying one or more bounding boxes surrounding the cursor based on the cursor location (fig. 10; col. 6 lines 21-30: identifying a bounding box of the digital design object).
Claim 6. The computer implemented method of claim 1, wherein the one or more points of each object is an end point (fig. 8; col. 26 lines 5-29: including an end point).
Claim 7. The computer implemented method of claim 1, further comprising storing the current best point-on-line in a snap point collection array (col. 5 lines 1-15 col. 32 lines 20-26: storing the best or closest linear segment in the angular bins of data storage).
Claim 8. The computer implemented method of claim 1, further comprising identifying a snap end point closest to the current best point-on-line from the two end points of the line segment associated with the current best point-on-line (fig. 5; col. 16 lines 1-12: identifying a snap end point of an angular linear segment closest to a current best point-on-line from two end points of the linear segment).
Claim 9. The computer implemented method of claim 8, further comprising ordering the two end points of the line segment associated with the current best point-on-line and storing the snap end point in a snap point collection array (col. 23 lines 22-35: determining a joining angle connecting the endpoints of the two linear segments).
Claim 10. The computer implemented method of claim 9, further comprising retrieving, from the point-map-to-line-segment array, end points of other line segments associated with the snap end point (fig. 7C; col. 23 lines 37-50: retrieving end points of other line segments, as shown in fig. 7C).
Claim 11. The computer implemented method of claim 10, further comprising predicting a next end point based on proximity of the cursor location with end points of other line segments associated with the snap end point (col. 16 lines 1-12: projecting a next point based on proximity of the cursor location).
Claim 12. The computer implemented method of claim 11, further comprising snapping the cursor on the user interface to the next end point, linking the next end point and its associated line segment to the snap end point and storing the next end point and both end points of the associated line segment in the snap point collection array (fig. 8; col. 26 lines 5-28: snapping the cursor to a projected end point and storing the projected end point and other end points in the data storage).
Claim 13. The computer implemented method of claim 1, further comprising snapping the cursor on the user interface to the snap end point and storing the snap end point in a snap point collection array (col. 30 lines 1-23; col. 32 lines 21-27: snapping a cursor onto an angular snapping guide and storing the angular snapping guide in the data storage).
Claim 14. The computer implemented method of claim 1, responsive to committing to the current best point-on-line, further comprising snapping the cursor to the current best point-on-line and storing the current best point-on-line, and both end points of the associated line segment in a snap point collection array (col. 30 lines 1-23; col. 32 lines 21-27: snapping a cursor onto an angular snapping guide, which is the current best point-on-line, and storing the angular snapping guide in the data storage).
Claim 15. The computer implemented method of claim 1, further comprising determining a best line segment from the current best point-on-line (col. 30 lines 1-23: determining a best linear segment having the shortest distance to the cursor location).

Claims 16-30:
The subject matter recited in Claims 16-30 corresponds to the subject matter recited in Claims 1-15, respectively.  Thus Jain discloses every limitation of Claims 16-30, as indicated in the above rejections for Claims 1-15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177